Citation Nr: 0218491	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  94-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970, and from July 1983 to August 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 1993 decision of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which inter 
alia, denied service connection for an acquired 
psychiatric disorder.  

In November 1996, the Board remanded the matter for 
additional development of the evidence.  In May 2000, the 
Board again remanded the matter, as the RO had failed to 
complete the development action specified in the November 
1996 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Unfortunately, the RO yet again failed to conduct 
appropriate development.  The Board thereafter attempted 
to undertake additional development of the evidence, 
namely, scheduling the veteran for a VA psychiatric 
examination.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
However, as set forth below in more detail, the veteran 
failed to report for the examination.  Thus, the Board 
must adjudicate the veteran's claim based on the evidence 
currently of record.  38 C.F.R. § 3.655 (2002).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for 
VA psychiatric examinations in June 2000 and November 
2002, which were scheduled for purposes of determining his 
entitlement to service connection for a psychiatric 
disorder.

2.  A psychiatric disorder was not clinically evident 
during service, a psychosis was not shown to be present 
within one year of service separation, and the record 
contains no competent evidence showing that any current 
psychiatric disorder is causally related to the veteran's 
active service or any incident therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 3.655 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In this case, the 
Board finds that VA has satisfied its duties to the 
veteran, under both former law and the new VCAA.  
Therefore, a third remand of this matter is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in law does not dictate 
an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Under the more liberal VCAA, VA has a duty to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA has repeatedly and 
clearly notified the veteran that it is his responsibility 
to provide specific information regarding his claimed 
stressors, his post-service medical treatment, and to 
report for a VA medical examination.  See e.g. November 
1996 and May 2000 Remands; letters to the veteran dated in 
December 1996, February 1998, and October 2000; February 
2000 Administrative Decision; and several Statements of 
the Case.  

The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  In this case, the veteran's service 
department medical records are on file to the extent they 
are available, as are post-service treatment records 
submitted or identified by the veteran.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  His service personnel records 
are unavailable and the veteran has been notified of this 
fact via a February 2000 Administrative Decision and 
Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002) (regarding the duty to notify of inability to 
obtain records).  There is no indication that other 
Federal department or private records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(2) (2002).

VA's duty to assist claimants also includes obtaining a 
medical opinion if it is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, VA determined that 
medical opinion was necessary to adjudicate the veteran's 
claim and attempted to schedule him for VA psychiatric 
examination to obtain the necessary opinion.  
Specifically, the record shows that the RO attempted to 
schedule the veteran for VA medical examinations in June 
2000 and October 2002, but he failed to report, without 
explanation.  

Individuals for whom examination has been scheduled are 
required to report for examination.  See 38 C.F.R. § 
3.326(a) (2002).  When entitlement to a benefit cannot be 
established or confirmed without current VA examination or 
re-examination and a claimant, without good cause, fails 
to report for such examination or re-examination and the 
examination is scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  Examples of good cause include, but are not 
limited to, illness or hospitalization of a claimant and 
death of an immediate family member.  38 C.F.R. § 3.655 
(2002).

In this case, the record contains copies of the 
examination notification mailed to the veteran.  There is 
no indication that it was returned by postal authorities 
as undeliverable.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (regarding presumption of regularity).  The veteran 
has been made aware of the consequences of his failure to 
report, having been advised of his duties to report for 
the examination and the adverse consequences of failing to 
do so.  See e.g., October 2002 letter; see also Connolly 
v. Derwinski, 1 Vet. App. 566 (1991); Wamhoff v. Brown, 8 
Vet. App. 517 (1996).  Because he has twice failed to 
report for a VA medical examination, the Board finds that 
VA's duties to assist have been met to the extent 
possible; the Board must now adjudicate his claim based on 
the evidence of record.  38 C.F.R. § 3.655.  

In summary, the Board finds that VA's duties to assist and 
notify the veteran have been fully satisfied to the extent 
possible and the veteran will not be prejudiced by the 
Board's consideration of his appeal at this time.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) held that when the 
Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  In this 
case, the veteran's claim of service connection for an 
acquired psychiatric disorder, including PTSD, has been 
adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Although the RO did not consider the veteran's claim 
subsequent to the enactment of VCAA, such fact does not 
necessarily result in prejudice to the veteran.  As set 
forth above, as VA has fulfilled the duty to assist and 
notify under VCAA, the change in law has no material 
effect on adjudication of his claim.  Moreover, the 
veteran's representative was afforded the opportunity to 
present evidence and argument in support of the veteran's 
claim, including compliance with VCAA.  

I.  Factual Background

The veteran's service medical records are entirely 
negative for any notation of psychiatric disorder.  On a 
report of medical history completed in connection with his 
July 1992 service separation medical examination, he 
reported frequent trouble sleeping, specifically insomnia.  
The examiner noted that there was no documentation of 
this.  The veteran also indicated that he did not know if 
he had depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  On clinical 
evaluation, no psychiatric abnormality was detected.  

The veteran's DD Form 214 reveals that he served in 
Vietnam during his first period of service and was awarded 
the Bronze Star Medal; his military occupational specialty 
was personnel specialist.  During his second tour of 
service, he was awarded the Kuwait Liberation Medal; his 
military occupational specialty was chemical operations 
specialist.

In October 1992, shortly following his separation from 
service, the veteran filed claims of service connection 
for numerous disabilities, including trouble sleeping.  In 
connection with his claim, he underwent VA medical 
examination in December 1992 at which the examiner 
indicated that "no discrepancies" were noted on 
psychiatric evaluation.  

By February 1993 rating decision, the RO, inter alia, 
denied service connection for a nervous condition, noting 
that the record contained no medical evidence of a current 
psychiatric disability.  The veteran appealed that 
decision, claiming that his nervous condition "developed 
during Vietnam tour and further developed during the 
Persian Gulf War."  He claimed that he received counseling 
in service for "domestic family problems" and was 
currently unable to get along with others.

VA outpatient treatment records show that on a Gulf War 
registry examination in September 1993, the veteran 
complained that he had been more nervous since returning 
from Saudi Arabia.  He reported nervousness, insomnia, and 
nightmares.  He was referred for psychiatric evaluation.  
On psychiatric examination in January 1994, he reported 
that his psychiatric history dated to his return from 
Vietnam in 1969 with the development of anxiety and 
insomnia.  He further indicated that the complaints 
worsened while he was in the Persian Gulf.  He stated 
that, although his military occupational specialty in 
Vietnam was "clerk," he nonetheless "drove shotgun" 
delivering ammunition.  He stated that the day he arrived 
in Vietnam, he was "rocketed" and that it continued at 
least once a month thereafter.  He also stated that he 
remembered a circumstance where someone was cleaning his 
weapon and it accidentally discharged, causing alarms to 
ring.  He noted that this was fortuitous as North 
Vietnamese were coincidentally invading the camp and were 
captured as a result.  In the Persian Gulf, he reported 
that he was stationed in a chemical unit and was often 
asked for advice by younger soldiers, given his 
experiences in Vietnam.  The diagnosis was PTSD, rule out 
organic mental disorder not otherwise specified.  In a 
March 1994 addendum, however, the examiner indicated that 
she had reviewed subsequent neuropsychological testing 
performed in March 1994 and wanted to update the veteran's 
psychiatric diagnosis.  In that regard, she noted that it 
was significant that such psychiatric testing appeared to 
show that the veteran was exaggerating his complaints, 
either as a "cry for help" or to appear worse off to 
achieve some goal.  The diagnosis was PTSD, cannot rule 
out malingering, and no organic mental disorder.  

In a January 1994 letter, the veteran's spouse indicated 
that he was nervous, anxious, and had a bad temper.  She 
indicated that he had told her that he had been ordered to 
receive counseling in service for domestic problems.  

In July 1994, the veteran submitted a statement outlining 
his claimed stressors, including that his base in Vietnam 
was attacked on several occasions.  He also indicated that 
one of his friends had been killed.  He also described his 
duties in the Persian Gulf, and indicated that the hardest 
thing about the Persian Gulf War was "the waiting and not 
knowing what was going on in the outside world."  

On VA psychiatric examination in December 1994, the 
veteran reported that he felt fatigued, despite getting 
enough sleep.  When asked how much he slept, he was rather 
vague.  He also reported that his wife felt as if he were 
always angry.  The veteran also reported a profound loss 
of pleasure in activities.  During the examination, he did 
not spontaneously complain of any symptoms related to any 
stressors.  After examining the veteran, the examiner 
indicated that it was difficult to make any diagnostic 
impression of the veteran, considering the differences in 
his complaints on examination in January 1994, versus his 
complaints on current examination.  She indicated that it 
was also difficult in that he had questionably valid 
neuropsychological test results suggesting that he may 
exaggerate his complaints.  Nevertheless, the examiner 
indicated that she believed that the veteran's diagnosis 
appeared more consistent with an affective disorder, 
rather than PTSD.  The diagnosis was major depression, 
cannot rule out personality disorder.  

On VA psychiatric examination in December 1998, the 
veteran claimed that while in Vietnam, he was driving in a 
convoy which was ambushed and several people were killed.  
He claimed that he had to type letters of sympathy to 
their families.  He also reported stressors such as coming 
under mortar attack on base.  With respect to his Gulf War 
stressors, the veteran indicated that he had been in such 
close proximity to ammunitions explosions, that he felt 
the ground shake.  Despite these events, the veteran 
indicated that he was never afraid for his life in Vietnam 
or the Persian Gulf.  The examiner noted that the 
veteran's reports of stressors were very inconsistent.  
After examining the veteran, the diagnosis was anxiety 
disorder.  The examiner concluded that the criteria for a 
diagnosis of PTSD had not been met.  

In April 2000, the U.S. Armed Services Center for Research 
of Unit Records indicated that the base where the veteran 
was stationed had come under attack on July 27, 1968, the 
date the veteran stated that he arrived in Vietnam.  There 
was insufficient detail provided to verify any other 
claimed stressor.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for 90 days or more and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2002).

Here, the Board notes that during the pendency of this 
appeal, certain provisions of 38 C.F.R. § 3.304(f) were 
amended.  For purposes of entitlement to service 
connection for PTSD in this case, the regulation is 
largely unchanged, except that, prior to March 7, 1997, 
the regulation required that the medical evidence 
establish "a clear diagnosis of the condition."  The Board 
finds that the changes to the cited regulation do not 
affect the ultimate disposition of this appeal.

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record in a 
case as to benefits under laws administered by VA.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that 
a claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder, including PTSD.  

As noted above, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Board 
recognizes that the record contains a diagnosis of PTSD on 
VA psychiatric examination in January 1994.  However, the 
Board finds that this diagnosis is of far less probative 
value than other medical evidence of record.  First, the 
report does not clearly address the rationale supporting 
the diagnosis.  Second, in March 1994, the examiner 
updated the diagnosis based on the results of 
neuropsychological testing.  Her updated diagnosis was 
PTSD, cannot rule out malingering.  Finally, upon further 
examining the veteran in December 1994, the same examiner 
concluded that the veteran did not have PTSD.  This 
conclusion is supported by the December 1998 VA 
psychiatric examination report which notes that the 
veteran did not meet the criteria for a diagnosis of PTSD.  

The Board finds that the two most recent examination 
reports are highly probative evidence.  The opinions were 
based on a review of the entire applicable record, 
including the results of neuropsychological testing, as 
well as a complete evaluation of the veteran.  Given the 
depth of the examination reports, and the fact that they 
were based on a review of the complete record, the Board 
finds that they are more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for 
doing so).  Accordingly, the Board finds that taken as a 
whole, the evidence of record does not support a finding 
that the veteran currently has PTSD.  

The Board acknowledges that the medical evidence of record 
contains diagnoses of other psychiatric disabilities, such 
as a possible personality disorder, major depression and 
anxiety disorder.  However, after reviewing the record and 
the applicable legal criteria, the Board finds that 
service connection for these conditions is not warranted.

In that regard, the Board notes that under 38 C.F.R. § 
3.303(c) a personality disorder is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  See also O.G.C. Prec. 
Op. No. 82-90, 56 Fed. Reg. 45,711 (1990), which states 
that service connection may be granted for diseases, but 
not defects, of congenital, familial or developmental 
origin.  Consequently, the veteran's personality disorder 
cannot be recognized as a disability under the terms of 
the VA Schedule for Rating Disabilities.  In other words, 
as the veteran's personality disorder is not a disability 
for VA compensation purposes, there is no legal basis on 
which to warrant a grant of service connection therefor.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9 
(2002).

As to major depression and anxiety, the Board notes that 
these conditions were not clinically evident in service.  
In fact, at his July 1992 service separation medical 
examination, psychiatric evaluation was normal.  Moreover, 
there is no competent medical evidence of record 
suggesting a connection between any current psychiatric 
and the veteran's active service or any incident therein.  
The veteran's contentions of etiological connection are no 
more than unsupported speculation on his part.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran does not currently have 
PTSD.  Moreover, the record contains no competent medical 
evidence that any current psychiatric disorder is causally 
related to the veteran's active service.  Under these 
circumstances, service connection for an acquired 
psychiatric disorder, including PTSD, is unwarranted.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

